Exhibit 99 Taubman Centers, Inc. 200 East Long Lake Road Suite 300 Bloomfield Hills, Michigan 48304-2324 T 248.258.6800 www.taubman.com CONTACT: Barbara Baker Taubman, Vice President, Investor Relations 248-258-7367 bbaker@taubman.com FOR IMMEDIATE RELEASE TAUBMAN CENTERS ANNOUNCES THIRD QUARTER RESULTS · Tenant Sales Per Square Foot Up Significantly:13% · Net Operating Income Excluding Lease Cancellation Up:1.1% · 2010 Financings Completed · Company to Discontinue Support of Regency Square · 2uidance Increased on Higher Rents, Lease Cancellation Revenue BLOOMFIELD HILLS, Mich., October 26, 2010 Taubman Centers, Inc. (NYSE:TCO) today announced its financial results for the third quarter of 2010. Net income (loss) allocable to common shareholders per diluted share (EPS) was $0.01 for the quarter ended September 30, 2010, up from $(1.77) for the quarter ended September 30, 2009.EPS for the nine months ended September 30, 2010 was $0.26, up from $(1.39) for the first nine months of 2009.The 2009 results were negatively impacted by impairment charges relating to The Pier Shops at Caesars (Atlantic City, N.J.) and Regency Square (Richmond, Va.). Adjusted Funds from Operations (Adjusted FFO) per diluted share was $0.59 for the quarter ended September 30, 2010 versus $0.74 for the quarter ended September 30, 2009, which excludes the 2009 impairment charges.Adjusted FFO in the third quarter of 2010 reflects a $0.12 per share decrease in lease cancellation revenue compared to the comparable quarter of 2009.Lease cancellation revenue is expected to be very high in the fourth quarter of 2010, with the full year slightly above 2009. Adjusted FFO per diluted share for the nine months ended September 30, 2010 was $1.80 compared to $2.13 for the nine months ended September 30, 2009. Funds from Operations (FFO) per diluted share was $0.59 for the quarter ended September 30, 2010, up from $(1.26) for the quarter ended September 30, 2009.FFO per diluted share was $1.80 for the nine months ended September 30, 2010, up from $0.11 for the nine months ended September 30, 2009. “We’re pleased that our core business is improving,” said Robert S. Taubman, chairman, president and chief executive officer of Taubman Centers.“Rents are up, and excluding lease cancellation revenue, net operating income increased 1.1 percent.” Taubman Centers/2 Operating Statistics Continuing to Improve Tenant sales per square foot continued to be strong in the quarter, up 13.2 percent, bringing the year to date increase to 12.1 percent and the company’s 12-month trailing sales per square foot to $539.“We’ve now reported three quarters of double digit tenant sales increases, and there is strong momentum as we approach the holidays,” said Mr. Taubman.“We attribute this outstanding performance to the merchandise mix at our centers and the overall health of our portfolio.” Ending occupancy for Taubman’s portfolio was 88.6 percent on September 30, 2010, up 0.7 percent from June 30, 2010.Leased space was 91.7 percent on September 30, 2010, up 0.9 percent from June 30, 2010. Average rent per square foot was $43.12, up from $43.08 in the third quarter of 2009.For the nine months ended September 30, 2010, average rent per square foot was $43.17 versus $43.89 in the nine months ended September 30, 2009. “All of these statistics are very solid,” said Mr. Taubman.“Retailers are becoming more optimistic with their expansion plans and capital allocation decisions.” Financings Completed for MacArthur Center and Arizona Mills The refinancing of MacArthur Center (Norfolk, Va.), a 95 percent owned consolidated property, was completed in early September.The new 10-year $131 million non-recourse loan has been swapped to bear interest at an all-in rate of 5.12 percent for the entire term.The loan is interest only for the first two years and then amortizes principal based on 30 years.Proceeds from the refinancing were used to pay off the existing $127 million 6.96 percent (effective rate) loan. As previously announced, the refinancing of Arizona Mills (Tempe, Ariz.), a 50 percent owned joint venture property, was completed in early July.The new 10-year $175 million non-recourse loan bears interest at an all-in rate of 5.84 percent, with principal amortizing based on 30 years.Proceeds from the refinancing were used to pay off the existing $131 million 7.90 percent (effective rate) loan, with excess amounts distributed to the partners. “This completes our financing plan for 2010,” said Lisa A. Payne, vice chairman and chief financial officer of Taubman Centers.“Together with the late June financing of Partridge Creek (Clinton Township, Mich.), our share of proceeds on the three loans totaled nearly $300 million; we locked in favorable 10-year rates averaging less than 5.7 percent and generated about $35 million of cash in excess of the previous loan balances.A year ago, this result would have been hard to imagine.” Taubman Centers/3 Regency Square Update Taubman Centers’ Board of Directors has concluded that it is in the best interest of the company to discontinue its financial support of Regency Square and as a result, the company has begun discussions with the lender about the center’s future ownership.The center’s $73 million non-recourse mortgage debt is due November 1, 2011.At the current time, subject to decisions by the lender, Taubman will continue to manage the shopping center. Regency Square is an 820,000 square foot shopping center built in 1975 and anchored by Macy’s (two locations), JCPenney and Sears.The property was acquired by Taubman in 1997.Taubman plans to continue to own and manage Stony Point Fashion Park, its other property in Richmond. In the third quarter of 2009, Taubman Centers recognized an impairment charge of $59 million on Regency Square. The book value of the center at September 30, 2010 is $31 million. The company expects to accrue a default rate of interest on the loan of 10.75 percent beginning late in the fourth quarter of 2010.Although timing is uncertain, a non-cash accounting gain is expected to be recognized when the title to Regency Square is transferred and the loan obligations have been satisfied. 2010 Guidance The company is raising its 2010 FFO guidance range to $2.77 to $2.82 per diluted share.Factors contributing to this increase include improved rents and net recoveries and higher lease cancellation revenue, now projected to be about $22 million for the year.The company is also revising its guidance for 2010 EPS to $0.74 to $0.81. These ranges assume continued ownership of both Regency Square and The Pier Shops at Caesarsthrough 2010, as the timing of ownership transfer for each is not in the company’s control.The Pier Shops’ results are projected to have a negative non-cash impact on FFO per share and EPS (which includes depreciation and amortization) in 2010 of $(0.14) and $(0.23), respectively.The default interest at Regency Square is expected to have a nominal impact in 2010. Supplemental Investor Information Available The company provides supplemental investor information along with its earnings announcements, available online at www.taubman.com under “Investor Relations.”This includes the following: · Income Statements · Earnings Reconciliations · Changes in Funds from Operations and Earnings (Loss) Per Share · Components of Other Income, Other Operating Expense, and Nonoperating Income · Recoveries Ratio Analysis · Balance Sheets · Debt Summary Taubman Centers/4 · Other Debt, Equity and Certain Balance Sheet Information · Construction · Capital Spending · Operational Statistics · Owned Centers · Major Tenants in Owned Portfolio · Anchors in Owned Portfolio Investor Conference Call The company will host a conference call at 11:00 a.m. (EDT) on October 27 to discuss these results, business conditions and the company’s outlook for the remainder of 2010. The conference call will be simulcast at www.taubman.com under “Investor Relations” as well as www.earnings.com and www.streetevents.com.An online replay will follow shortly after the call and continue for approximately 90 days. Taubman Centers is a real estate investment trust engaged in the development, leasing and management of regional and super regional shopping centers. Taubman's 26 U.S. owned, leased and/or managed properties, the most productive in the industry, serve major markets from coast to coast. Taubman Centers is headquartered in Bloomfield Hills, Michigan and its Taubman Asia subsidiary is headquartered in Hong Kong. Founded in 1950, Taubman celebrates its 60th anniversary in 2010. For more information about Taubman, visit www.taubman.com. For ease of use, references in this press release to “Taubman Centers”, “company” or “Taubman” mean Taubman Centers, Inc. or one or more of a number of separate, affiliated entities.Business is actually conducted by an affiliated entity rather than Taubman Centers, Inc. itself. This press release may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements reflect management's current views with respect to future events and financial performance. Actual results may differ materially from those expected because of various risks and uncertainties, including, but not limited to the continuing impacts of the U.S. recession and global credit environment, other changes in general economic and real estate conditions, changes in the interest rate environment and the availability of financing, and adverse changes in the retail industry. Other risks and uncertainties are discussed in the company's filings with the Securities and Exchange Commission including its most recent Annual Report on Form 10-K. ### Taubman Centers/5 TAUBMAN CENTERS, INC. Table 1 - Summary of Results For the Periods Ended September 30, 2010 and 2009 (in thousands of dollars, except as indicated) Three Months Ended Nine Months Ended Net income (loss) (1) ) ) Noncontrolling share of (income) loss of consolidated joint ventures ) ) ) Noncontrolling share of (income) loss of TRG ) ) TRG series F preferred distributions ) Preferred stock dividends ) Distributions to participating securities of TRG ) Net income (loss) attributable to Taubman Centers, Inc. common shareowners ) ) Net income per common share - basic ) ) Net income per common share - diluted ) ) Beneficial interest in EBITDA - Consolidated Businesses (1),(2) ) Beneficial interest in EBITDA - Unconsolidated Joint Ventures (2) Funds from Operations (1),(2) ) Funds from Operations attributable to TCO (1),(2) ) Funds from Operations per common share - basic (1),(2) ) Funds from Operations per common share - diluted (1),(2) ) Adjusted Funds from Operations (1),(2) Adjusted Funds from Operations attributable to TCO (1),(2) Adjusted Funds from Operations per common share - basic (1),(2) Adjusted Funds from Operations per common share - diluted (1),(2) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Common shares outstanding at end of period Weighted average units - Operating Partnership - basic Weighted average units - Operating Partnership - diluted Units outstanding at end of period - Operating Partnership Ownership percentage of the Operating Partnership at end of period % % Number of owned shopping centers at end of period 23 23 23 23 Operating Statistics (3): Mall tenant sales (4) Ending occupancy % Average occupancy % Leased space at end of period % Mall tenant occupancy costs as a percentage of tenant sales - Consolidated Businesses (4) % Mall tenant occupancy costs as a percentage of tenant sales - Unconsolidated Joint Ventures (4) % Mall tenant occupancy costs as a percentage of tenant sales - Combined (4) % Rent per square foot - Consolidated Businesses Rent per square foot - Unconsolidated Joint Ventures Rent per square foot - Combined Taubman Centers/6 The three and nine month periods ended September 30, 2009 include impairment charges related to the write down of the book values of The Pier Shops and Regency Square to their fair values. The nine month period ended September 30, 2009 also includes a restructuring charge, which primarily represents the costs of termination of personnel. No similar charges were incurred in the three and nine month periods ended September 30, 2010. Beneficial Interest in EBITDA represents the Operating Partnership’s share of the earnings before interest, income taxes, and depreciation and amortization of its consolidated and unconsolidated businesses. The Company believes Beneficial Interest in EBITDA provides a useful indicator of operating performance, as it is customary in the real estate and shopping center business to evaluate the performance of properties on a basis unaffected by capital structure. The Company uses Net Operating Income (NOI), as an alternative measure to evaluate the operating performance of centers, both on individual and stabilized portfolio bases. The Company defines NOI as property-level operating revenues (includes rental income excluding straightline adjustments of minimum rent) less maintenance, taxes, utilities, ground rent, and other property operating expenses. Since NOI excludes general and administrative expenses, pre-development charges, interest income and expense, depreciation and amortization, impairment charges, restructuring charges, and gains from land and property dispositions, it provides a performance measure that, when compared period over period, reflects the revenues and expenses most directly associated with owning and operating rental properties, as well as the impact on their operations from trends in tenant sales, occupancy and rental rates, and operating costs. The Company also uses NOI excluding lease cancellation income as an alternative measure because this income may vary significantly from period to period, which can affect comparability and trend analysis. The Company generally provides separate projections for expected NOI growth and lease cancellation income. The National Association of Real Estate Investment Trusts (NAREIT) defines Funds from Operations (FFO) as net income (computed in accordance with Generally Accepted Accounting Principles (GAAP)), excluding gainsfrom extraordinary items and sales of properties, plus real estate related depreciation and after adjustments for unconsolidated partnerships and joint ventures. The Company believes that FFO is a useful supplemental measure of operating performance for REITs. Historical cost accounting for real estate assets implicitly assumes that the value of real estate assets diminishes predictably over time. Since real estate values instead have historically risen or fallen with market conditions, the Company and most industry investors and analysts have considered presentations of operating results that exclude historical cost depreciation to be useful in evaluating the operating performance of REITs. The Company primarily uses FFO in measuring performance and in formulating corporate goals and compensation. The Company may also present adjusted versions of NOI, Beneficial Interest in EBITDA, and FFO when used by management to evaluate operating performance when certain significant items have impacted results that affect comparability with prior or future periods due to the nature or amounts of these items. For the three and nine months ended September 30, 2009, FFO was adjusted for impairment charges. Also FFO for the nine month period ended September 30, 2009 was adjusted for a restructuring charge. These non-GAAP measures as presented by the Company are not necessarily comparable to similarly titled measures used by other REITs due to the fact that not all REITs use common definitions. None of these non-GAAP measures should be considered alternatives to net income as an indicator of the Company's operating performance, and they do not represent cash flows from operating, investing, or financing activities as defined by GAAP. Statistics exclude The Pier Shops. Based on reports of sales furnished by mall tenants. Taubman Centers/7 TAUBMAN CENTERS, INC. Table 2 - Income Statement For the Three Months Ended September 30, 2010 and 2009 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES: Maintenance, taxes, and utilities Other operating Management, leasing, and development services General and administrative Impairment charges (2) Interest expense Depreciation and amortization Total expenses Nonoperating income 2 31 ) ) Income tax (expense) benefit ) Equity in income of Unconsolidated Joint Ventures Net income (loss) ) Net (income) loss attributable to noncontrolling interests: Noncontrolling share of (income) loss of consolidated joint ventures ) TRG series F preferred distributions ) ) Noncontrolling share of (income) loss of TRG ) Distributions to participating securities of TRG ) ) Preferred stock dividends ) ) Net income (loss) attributable to Taubman Centers, Inc. common shareowners ) SUPPLEMENTAL INFORMATION: EBITDA - 100% (2) ) EBITDA - outside partners' share ) Beneficial interest in EBITDA (2) ) Beneficial interest expense ) Beneficial income tax (expense) benefit ) Non-real estate depreciation ) ) Preferred dividends and distributions ) ) Fund from Operations contribution (2) ) Net straightline adjustments to rental revenue, recoveries, and ground rent expense at TRG % 62 With the exception of the Supplemental Information, amounts include 100% of the Unconsolidated Joint Ventures. Amounts are net of intercompany transactions. The Unconsolidated Joint Ventures are presented at 100% in order to allow for measurement of their performance as a whole, without regard to the Company's ownership interest. In its consolidated financial statements, the Company accounts for its investments in the Unconsolidated Joint Ventures under the equity method. In the third quarter of 2009, the Company wrote down the book values of The Pier Shops and Regency Square to their fair values. The impairment charges were $160.8 million at TRG's share. Taubman Centers/8 TAUBMAN CENTERS, INC. Table 3 - Income Statement For the Nine Months Ended September 30, 2010 and 2009 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES: Maintenance, taxes, and utilities Other operating Restructuring charge Management, leasing, and development services General and administrative Impairment charges (2) Interest expense Depreciation and amortization Total expenses Nonoperating Income 3 88 Impairment loss on marketable securities ) ) Income tax expense ) ) Equity in income of Unconsolidated Joint Ventures Net income (loss) ) Net (income) loss attributable to noncontrolling interests: Noncontrolling share of income of consolidated joint ventures ) ) TRG series F preferred distributions ) ) Noncontrolling share of (income) loss of TRG ) Distributions to participating securities of TRG ) ) Preferred stock dividends ) ) Net income (loss) attributable to Taubman Centers, Inc. common shareowners ) SUPPLEMENTAL INFORMATION: EBITDA - 100% (2) EBITDA - outside partners' share ) Beneficial interest in EBITDA (2) Beneficial interest expense ) Beneficial income tax expense ) ) Non-real estate depreciation ) ) Preferred dividends and distributions ) ) Funds from Operations contribution (2) ) Net straightline adjustments to rental revenue, recoveries, and ground rent expense at TRG % ) ) With the exception of the Supplemental Information, amounts include 100% of the Unconsolidated Joint Ventures. Amounts are net of intercompany transactions. The Unconsolidated Joint Ventures are presented at 100% in order to allow for measurement of their performance as a whole, without regard to the Company's ownership interest. In its consolidated financial statements, the Company accounts for its investments in the Unconsolidated Joint Ventures under the equity method. In the third quarter of 2009, the Company wrote down the book values of The Pier Shops and Regency Square to their fair values. The impairment charges were $160.8 million at TRG's share. Taubman Centers/9 TAUBMAN CENTERS, INC. Table 4 - Reconciliation of Net Income (Loss) Attributable to Taubman Centers, Inc. Common Shareowners to Funds from Operations and Adjusted Funds from Operations For the Three Months Ended September 30, 2010 and 2009 (in thousands of dollars except as noted; may not add or recalculate due to rounding) Shares Per Share Shares Per Share Dollars /Units /Unit Dollars /Units (1) /Unit Net income (loss) attributable to TCO common shareowners ) ) Add depreciation of TCO's additional basis Net income (loss) attributable to TCO common shareowners, excluding step-up depreciation ) ) Add: Noncontrolling share of income (loss) of TRG ) Distributions to participating securities Net income (loss) attributable to partnership unit holders and participating securities ) ) Add (less) depreciation and amortization: Consolidated businesses at 100% Depreciation of TCO's additional basis ) Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Non-real estate depreciation ) Funds from Operations ) ) TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO ) ) Funds from Operations ) ) Impairment charges Adjusted Funds from Operations TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO Per share amounts for Adjusted Funds from Operations are calculated using weighted average diluted shares, which include the impact of common stock equivalents. Per share amounts for net loss attributable to common shareholders, net loss attributable to partnership unitholders and participating securities, and Funds from Operations are calculated using weighted average outstanding shares, which exclude the impact of common stock equivalents because the impact is anti-dilutive. Taubman Centers/10 TAUBMAN CENTERS, INC. Table 5 - Reconciliation of Net Income (Loss) Attributable to Taubman Centers, Inc. Common Shareowners to Funds from Operations and Adjusted Funds from Operations For the Nine Months Ended September 30, 2010 and 2009 (in thousands of dollars except as noted; may not add or recalculate due to rounding) Shares Per Share Shares Per Share Dollars /Units /Unit Dollars /Units (1) /Unit Net income (loss) attributable to TCO common shareowners ) ) Add depreciation of TCO's additional basis Net income (loss) attributable to TCO common shareowners, excluding step-up depreciation ) ) Add: Noncontrolling share of income (loss) of TRG ) Distributions to participating securities Net income (loss) attributable to partnership unit holders and participating securities ) ) Add (less) depreciation and amortization: Consolidated businesses at 100% Depreciation of TCO's additional basis ) Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Non-real estate depreciation ) Funds from Operations TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO Funds from Operations Impairment charges Restructuring charge Adjusted Funds from Operations TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO Per share amounts for Funds from Operations and Adjusted Funds from Operations are calculated using weighted average diluted shares, which include the impact of common stock equivalents. Per share amounts for net loss attributable to common shareholders and net loss attributable to partnership unitholders and participating securities are calculated using weighted average outstanding shares, which exclude the impact of common stock equivalents because the impact is anti-dilutive. Taubman Centers/11 TAUBMAN CENTERS, INC. Table 6 - Reconciliation of Net Income (Loss) to Beneficial Interest in EBITDA For the Periods Ended September 30, 2010 and 2009 (in thousands of dollars; amounts attributable to TCO may not recalculate due to rounding) Three Months Ended Year to Date Net income (loss) ) ) Add (less) depreciation and amortization: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Income tax expense (benefit) ) Less noncontrolling share of (income) loss of consolidated joint ventures ) ) ) Beneficial Interest in EBITDA ) TCO's average ownership percentage of TRG % Beneficial Interest in EBITDA attributable to TCO ) Taubman Centers/12 TAUBMAN CENTERS, INC. Table 7 - Reconciliation of Net Income (Loss) to Net Operating Income For the Periods Ended September 30, 2010 and 2009 (in thousands of dollars) Three Months Ended Year to Date Net income (loss) ) ) Add (less) depreciation and amortization: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Income tax expense (benefit) ) Less noncontrolling share of (income) loss of consolidated joint ventures ) ) ) Add EBITDA attributable to outside partners: EBITDA attributable to noncontrolling partners in consolidated joint ventures EBITDA attributable to outside partners in Unconsolidated Joint Ventures EBITDA at 100% ) Add (less) items excluded from shopping center Net Operating Income: General and administrative expenses Management, leasing, and development services, net ) Restructuring charge Impairment charges Gain on sale of peripheral land ) Interest income ) Impairment loss on marketable securities Straight-line of rents ) The Pier Shops Net Operating Income ) Non-center specific operating expenses and other Net Operating Income at 100% Net Operating Income - growth % (1) -7.2
